DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Response to Amendment
Claims 1, 3-4, 6, 8-10, 12, 14-15 and 20-25 are pending in this application.
Applicant’s arguments on claim rejections 35 U.S.C. 103, filed 4/14/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nashed. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6, 8-10, 12, 14-15 and 20-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8-10, 12, 14-15 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the amended limitation “sending according to the user information, a notification…” and “wherein the notification is not displayed in the service provider website responsive to receiving the notification at the terminal” in lines 16 and 20-21, which were not described in the specification. There is no “notification” in the specification.
Claim 6 recites the amended limitation “after the service provider website is closed and the particular search result is not displayed” in lines 10-11, which was not described in the specification.
Claim 6 recites the amended limitation “sending according to the user information, a notification…” and “wherein the notification is not displayed in the service provider website responsive to receiving the notification at the terminal” in lines 15 and 20-21, which were not described in the specification. There is no “notification” in the specification.
Claim 12 recites the amended limitation “after the service provider website is closed and the particular search result is not displayed on the terminal” in lines 12-13, which was not described in the specification.
Claim 12 recites the amended limitation “sending according to the user information, a notification…” and “wherein the notification is not displayed in the service provider website responsive to receiving the notification at the terminal” in lines 15 and 
Claim 3-4, 8-10, 14-15 and 20-25 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on dependency to claims 1, 6 and 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-10, 12, 14-15 and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne et al. (U.S. Publication Number 2009/0171813, hereafter referred to as “Byrne”) in view of Chung et al. (U.S. Publication Number 2007/0073667, hereafter referred to as “Chung”), and further in view of Nashed et al. (U.S. Patent Number 6,654,749).  
Regarding claim 1, Byrne teaches a method for pushing information (¶[0100]-[0101]), comprising: 
receiving a key word input by a user in a search box of a service provider website displayed on a terminal of the user (¶[0059] and Fig. 5: discussing about entering one or more search terms in one or more search term entry fields; ¶[0100] and Fig. 12A: discussing about receiving a search request from one or more remote user computers 27 for one or more search terms entered by a user (block 102));
providing one or more search results that matches the key word (¶[0101] and Fig. 12A: discussing about producing a plurality of search results (block 106) responsive to the initial search request (search query));
wherein the particular search result is selected by the user through a terminal that displays the one or more search results that matches the key word (¶[0101]: discussing about returning the search results and sorted attributes to the website for display on the one or more user computers (block 116)).
Byrne does not explicitly teach the further limitations as claimed.
Chung teaches recording a particular search result that is selected by the user in the one or more search results and user information of the user that selected the particular search result (¶[0130]: discussing about the search log database 36 records information on the search target selected in advance on the search result page by the user in correspondence to the search word, that is, search log information. For example, the search log database 36 records a search target "unit" selected corresponding to the search word of a "car" and additionally records a user ID who selected it. Examiner 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne with the teaching about searching criterion of Chung because the user can more easily use more reliable contents since the search results are sorted according to reliabilities (Chung, ¶[0145]).
Nashed teaches after the service provider website is closed and the particular search result is not displayed on the terminal, updating the particular search result when responsive to updating data for retrieving the particular search result; and responsive to the updating, sending according to the user information, a notification comprising the updated particular search result to the terminal of the user without receiving another search request including the key word from the user,
wherein the notification is not displayed in the service provider website responsive to receiving the notification at the terminal (column 3 lines 45-56: discussing about the search engine includes an automatic search component to provide that the user is notified when the search results for a search query have been updated, preferably, electronically by such means as email, facsimile or automatic telephone messaging. Examiner interprets that a server of the search engine notifies updated search results to the user’s computer that doesn’t require the service provider website opened).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne and Chung with the teaching automatically updating search results of Nashed 

Regarding claim 3, Byrne in view of Chung and Nashed teaches the method of claim 1 as discussed above. Nashed also teaches wherein the user information includes login information of the user; wherein the login information of the user comprises one or more of the following: a user name, a nickname, and an Email address associated with the user (column 4 line 58 – column 5 line 1: discussing about the user identifier for each user contains personal information, such as the name, residence address, telephone number, e-mail address and a credit card billing number of the user. The user database further includes registration compatibility information, such as a login and password).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne and Chung with the teaching automatically updating search results of Nashed because it would be convenient for users and enhance the search result effectiveness and increase efficiency in both time and effort.

Regarding claim 4, Byrne in view of Chung and Nashed teaches the method of claim 3 as discussed above. Byrne also teaches wherein the key word is sent by the terminal used by the user (Byrne, ¶[0100] and Fig. 12A: discussing about receiving a search request from one or more remote user computers 27 for one or more search terms entered by a user (block 102)).

Regarding claim 6, Byrne teaches a method for pushing information (¶[0100]-[0101]), comprising: 
receiving a key word input by a user in a search box of a service provider website displayed on a terminal of the user (¶[0059] and Fig. 5: discussing about entering one or more search terms in one or more search term entry fields; ¶[0100] and Fig. 12A: discussing about receiving a search request from one or more remote user computers 27 for one or more search terms entered by a user (block 102));
providing one or more search results that matches the key word (¶[0101] and Fig. 12A: discussing about producing a plurality of search results (block 106) responsive to the initial search request (search query));
wherein the particular search result is selected by the user through a terminal that displays the one or more search results that matches the key word (¶[0101]: discussing about returning the search results and sorted attributes to the website for display on the one or more user computers (block 116)).
Byrne does not explicitly teach the further limitations as claimed.
Chung teaches recording a particular search result that is selected by the user in the one or more search results and user information of the user that selected the particular search result (¶[0130]: discussing about the search log database 36 records information on the search target selected in advance on the search result page by the user in correspondence to the search word, that is, search log information. For example, the search log database 36 records a search target "unit" selected corresponding to the search word of a "car" and additionally records a user ID who selected it. Examiner 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne with the teaching about searching criterion of Chung because the user can more easily use more reliable contents since the search results are sorted according to reliabilities (Chung, ¶[0145]).
Nashed teaches after the service provider website is closed and the particular search result is not displayed, receiving updated data related to the particular search result selected by the user; and responsive to the receiving, sending according to the user information, a notification comprising the updated data to the terminal of the user without receiving another search request including the key word from the user, wherein the notification is not displayed in the service provider website responsive to receiving the notification at the terminal (column 3 lines 45-56: discussing about the search engine includes an automatic search component to provide that the user is notified when the search results for a search query have been updated, preferably, electronically by such means as email, facsimile or automatic telephone messaging. Examiner interprets that a server of the search engine notifies updated search results to the user’s computer that doesn’t require the service provider website opened).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne and Chung with the teaching automatically updating search results of Nashed 
Claim 8 is rejected under the same rationale as claim 3.

Regarding claim 9, Byrne in view of Chung and Nashed teaches the method of claim 6 as discussed above. Nashed also teaches wherein the updated data matches the key word input by the user (column 3 lines 45-56: discussing about the user is notified when the search results for a search query have been updated. Examiner interprets that a search query as claimed key word input by the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne and Chung with the teaching automatically updating search results of Nashed because it would be convenient for users and enhance the search result effectiveness and increase efficiency in both time and effort.
Claim 10 is rejected under the same rationale as claim 4.

Claim 12 is rejected under the same rationale as claim 1. Byrne teaches a server for pushing information proactively, comprising: at least one memory storing a computer program comprising instructions; and one or more processors configured to execute the instructions in the computer (¶[0056]: discussing about search engine remote server including a processor 22 and memory 23).
Claim 14 is rejected under the same rationale as claim 3.

Regarding claim 15, Byrne in view of Chung and Nashed teaches the method of claim 12 as discussed above. Byrne also teaches wherein the instructions further include instructions that cause the server to: receive the key word input by the user from the terminal used by the user (Byrne, ¶[0100] and Fig. 12A: discussing about receiving a search request from one or more remote user computers 27 for one or more search terms entered by a user (block 102)).

Regarding claim 20, Byrne in view of Chung and Nashed teaches the method of claim 1 as discussed above. Nashed also teaches wherein the notification includes an Email (column 3 lines 45-56: discussing about the search engine includes an automatic search component to provide that the user is notified when the search results for a search query have been updated, preferably, electronically by such means as email, facsimile or automatic telephone messaging).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne and Chung with the teaching automatically updating search results of Nashed because it would be convenient for users and enhance the search result effectiveness and increase efficiency in both time and effort.
Claim 21 is rejected under the same rationale as claim 20.
Claim 22 is rejected under the same rationale as claim 20.

Regarding claim 23, Byrne in view of Chung and Nashed teaches the method of claim 1 as discussed above. Nashed also teaches wherein the user information telephone number, e-mail address and a credit card billing number of the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method about guided navigation search engine of Byrne and Chung with the teaching automatically updating search results of Nashed because it would be convenient for users and enhance the search result effectiveness and increase efficiency in both time and effort.
Claim 24 is rejected under the same rationale as claim 23.
Claim 25 is rejected under the same rationale as claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication Number 2007/0260874 A1 by Adams et al. teaches that the status of a certificate can be updated automatically at the mobile data server and pushed to the mobile device ([0126]).
U.S. Publication Number 2013/0167168 A1 by Ellis et al. that user equipment 102 (or a proxy acting on behalf of the user equipment) may periodically query supplemental data source 120 for application updates, or supplemental data source 120 may push application updates to user equipment 102 automatically as updates become available ([0056]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2021